JOHN W. HUBER, United States Attorney (#7226)
AARON B. CLARK, Assistant United States Attorney (#15404)
RUTH J. HACKFORD-PEER, Assistant United States Attorney (#15049)
TYLER MURRAY, Assistant United States Attorney (#10308)
Attorneys for the United States of America
111 South Main, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682


                        IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION
______________________________________________________________________________
                                         Case No. 2:17-CR-00037
 UNITED STATES OF AMERICA,           :

                       Plaintiff,             :    UNITED STATES’ RESPONSE TO
                                                   OBJECTION REGARDING ALLEGED
        v.                                    :    ANTI-RELIGIOUS BIAS

 CLAUD R. KOERBER,                            :
                                                   Judge Frederic Block
                       Defendant.             :    Magistrate Judge Paul M. Warner


       The United States respectfully responds to Mr. Koerber’s assertion that the United States

has exhibited bias against him because of his religion. ECF No. 634.

       Mr. Koerber’s assertion is based on the fact that in its sentencing memo, the United States

described how Koerber used ideas and language familiar to members of The Church of Jesus Christ

of Latter-day Saints (commonly called “Mormons”) to gain the trust of his investors, many of

whom were members of this faith and who got to know Koerber as a result of their association in

this faith. (ECF. No. 559).

       This is not evidence of religious bias. Instead, as the United States’ sentencing memo

makes clear, it shows Koerber engaged in affinity fraud—a type of fraud in which “targets

members of a particular group and is perpetrated by members of that group or by those claiming
to advance its interests.” 1 Those who perpetrate affinity fraud are successful because they talk and

act like members of the group, thereby engendering trust. The idea is that “[y]ou can trust me

because I’m like you.” 2 Affinity fraudsters often enlist respected community or religious leaders

from within the group to promote the scheme. The trust they engender from their affiliation with

the group makes investor-victims comfortable with giving the fraudsters their money. Such frauds

have targeted many groups in recent years, including a gay community in Florida, a Persian-Jewish

community in Los Angeles, Evangelical Christians in Dallas, and veteran and military groups in

Chicago. 3

       As detailed in the United States’ sentencing memo, Koerber was able to engender the trust

of his investor-victims by using concepts and language familiar to Mormons. He also used

respected members of the Mormon community—like former Mormon leader Harman Rector, Jr.—

to establish why people should trust him with their money.

       For sentencing, this is relevant to show the nature and circumstances of Koerber’s offenses,

and why his crimes were particularly egregious. He knew just what to say to a Mormon audience

to get them to trust him and part with their money. Moreover, it is relevant for deterrence.

Koerber’s crimes are emblematic of Utah’s particular problem with affinity fraud within the

Mormon community here. The Court should take these facts into account when sentencing Mr.

Koerber.




1
  Lisa M. Fairfax, “With Friends Like These” . . .: Toward a More Efficacious Response to Affinity-
Based Securities and Investment Fraud” 36 Ga. L. Rev. 63, 64-65 (2001).
2
  Id. at 64 (citing Mark J. Griffin, Remarks at the Columbus Club, Union Station Press Conference,
at http://www.nasaa.org/nasaa/scripts/fu_window_display.asp? usid=0&ref =118 (Nov. 12, 1997).
3
  https://www.sec.gov/investor/pubs/affinity.htm

                                                 2
For these reasons, Mr. Koerber’s allegations of anti-religious bias are meritless.



Dated this 10th of October, 2019



                                                      JOHN W. HUBER



                                                      /s/ Tyler L. Murray____________
                                                      Aaron B. Clark
                                                      Tyler L. Murray
                                                      Ruth Hackford-Peer
                                                      Assistant United States Attorneys




                                         3
